__________



 

 

 

 

 

 

CONSULTING SERVICES AGREEMENT



 

 

 

 

 

 

Between

:





URANIUM ENERGY CORP.



 

 

And

:





OBARA BUILDERS LTD.



 

 

 

 

Uranium Energy Corp.


Suite 320, 1111 West Hastings Street, Vancouver, British Columbia, Canada, V6E
2J3



__________





--------------------------------------------------------------------------------



CONSULTING SERVICES AGREEMENT



 

 

                       THIS CONSULTING SERVICES AGREEMENT

is made and dated for reference effective as of the 15th day of August, 2007.





 

BETWEEN

:





URANIUM ENERGY CORP.

, a company incorporated under the
laws of the State of Nevada, U.S.A., and having an executive office
and an address for notice and delivery located at Suite 320, 1111
West Hastings Street, Vancouver, British Columbia, Canada, V6E
2J3





(the "Company");

OF THE FIRST PART



AND

:





OBARA BUILDERS LTD.

, a company incorporated under the
laws of the Province of British Columbia, Canada, and having an
address for notice and delivery located at 2791 West 35th Avenue,
Vancouver, British Columbia, Canada, V6N 2M1





(the "Consultant");

OF THE SECOND PART



(the Company and the Consultant being hereinafter singularly also
referred to as a "Party" and collectively referred to as the "Parties"
as the context so requires).



 

                       

WHEREAS:





A.                   The Company is a reporting company incorporated under the
laws of the State of Nevada, U.S.A., and has its common shares listed for
trading on the NASD Over-The-Counter Bulletin Board;



B.                   The Consultant has experience in and specializes in
providing reporting and non-reporting companies with valuable management and
operational services, and the Company is owned and controlled by Pat Obara (Mr.
"Obara") who is the current Secretary, Treasurer, Chief Financial Officer and
Principal Accounting Officer of the Company;



C.                   The Company is involved in the principal business of
acquiring, exploring and developing various resource properties of merit
(collectively, the "Business"); and, as a consequence thereof, the Company is
hereby desirous of continuing to retain the Consultant as a consultant to the
Company and, through the Company, the various consulting services being provided
and to be provided by Mr. Obara through the Consultant to the Company, and the
Consultant is hereby desirous of accepting such position in order to provide
such related services to the Company (collectively, the "General Services");



--------------------------------------------------------------------------------



- 2 -

D.                   Since the introduction of the Parties hereto the Parties
hereby acknowledge and agree that there have been various discussions,
negotiations, understandings and agreements between them relating to the terms
and conditions of the General Services and, correspondingly, that it is their
intention by the terms and conditions of this agreement (the "Agreement") to
hereby replace, in their entirety, all such prior discussions, negotiations,
understandings and agreements with respect to the General Services; and



E.                   The Parties hereto have agreed to enter into this Agreement
which replaces, in its entirety, all such prior discussions, negotiations,
understandings and agreements, and, furthermore, which necessarily clarifies
their respective duties and obligations with respect to the within General
Services to be provided hereunder, all in accordance with the terms and
conditions of this Agreement;



 

                       NOW THEREFORE THIS AGREEMENT WITNESSETH that, in
consideration of the mutual covenants and provisos herein contained, THE PARTIES
HERETO AGREE AS FOLLOWS:



 

Article 1
DEFINITIONS AND INTERPRETATION



1.1                Definitions. For all purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires, the
following words and phrases shall have the following meanings:



(a)         "Agreement" means this Consulting Services Agreement as from time to
time supplemented or amended by one or more agreements entered into pursuant to
the applicable provisions hereof, together with any Schedules attached hereto;



(b)        "Arbitration Act" means the British Columbia Commercial Arbitration
Act, as amended from time to time, and the rules and regulations promulgated
therein, as set forth in Article "9" hereinbelow;



(c)        "Benefits" has the meaning ascribed to it in section "4.9"
hereinbelow;



(d)        "Board of Directors" means the Board of Directors of the Company as
duly constituted from time to time;



(e)        "Bonus" has the meaning ascribed to it in section "4.4" hereinbelow;



(f)        "Business" has the meaning ascribed to it in recital "C."
hereinabove.



(g)        "business day" means any day during which Chartered Banks are open
for business in the City of Vancouver, British Columbia, Canada;



(h)        "Company" means Uranium Energy Corp., a company incorporated under
the laws of the State of Nevada, U.S.A., or any successor company, however
formed, whether as a result of merger, amalgamation or other action;



(i)        "Company's Non-Renewal Notice" has the meaning ascribed to in section
"3.2" hereinbelow;



(j)        "Effective Date" has the meaning ascribed to in section "3.1"
hereinbelow;



--------------------------------------------------------------------------------



- 3 -



(k)        "Effective Termination Date" has the meaning ascribed to it in each
of sections "3.3", "3.4", "3.5", "3.6" and "5.3" hereinbelow;



(l)        "Exchange Act", "Form S-8 Registration Statement", "SEC",
"Registration Statement" and "Securities Act" have the meanings ascribed to them
in section "4.8" hereinbelow;



(m)        "Consultant" means Obara Builders Ltd., a company incorporated under
the laws of the Province of British Columbia, Canada, or any successor company,
however formed, whether as a result of merger, amalgamation or other action,
together with Mr. Obara as the context so requires;



(n)        "Expenses" has the meaning ascribed to it in section "4.5"
hereinbelow;



(o)        "Fee" has the meaning ascribed to it in section "4.1" hereinbelow;



(p)        "Initial Term" has the meaning ascribed to it in section "3.1"
hereinbelow;



(q)        "General Services" has the meaning ascribed to it in section "2.1"
hereinbelow;



(r)        "Indemnified Party" has the meaning ascribed to it in section "7.1"
hereinbelow;



(s)        "Notice of Termination Date" has the meaning ascribed to it in each
of sections "3.3", "3.4", "3.5" and "5.3" hereinbelow;



(t)        "Obara" means Pat Obara who owns and controls the corporate
Consultant herein;



(s)        "Option" has the meaning ascribed to it in section "4.7" hereinbelow;



(t)        "Option Plan" has the meaning ascribed to it in section "4.7"
hereinbelow;



(u)        "Option Share" has the meaning ascribed to it in section "4.7"
hereinbelow;



(v)        "OTCBB" means the

NASD Over-The-Counter Bulletin Board;





(w)        "Parties" or "Party" means, individually and collectively, the
Company, and/or the Consultant hereto, as the context so requires, together with
each of their respective successors and permitted assigns as the context so
requires;



(x)        "Property" has the meaning ascribed to it in section "5.4"
hereinbelow;



(y)        "Regulatory Approval" means the acceptance for filing, if required,
of the transactions contemplated by this Agreement by the Regulatory
Authorities;



(z)        "Regulatory Authorities" and "Regulatory Authority" means, either
singularly or collectively as the context so requires, such regulatory agencies
who have jurisdiction over the affairs of either of the Company and/or the
Consultant and including, without limitation, and where applicable, the United
States Securities and Exchange Commission, the NASDAQ, the OTCBB and all
regulatory authorities from whom any such authorization, approval or other
action is required to be obtained or to be made in connection with the
transactions contemplated by this Agreement;



--------------------------------------------------------------------------------



- 4 -



(aa)      "subsidiary" means

any company or companies of which more than 50% of the outstanding shares
carrying votes at all times (provided that the ownership of such shares confers
the right at all times to elect at least a majority of the directors of such
company or companies) are for the time being owned by or held for that company
and/or any other company in like relation to that company and includes any
company in like relation to the subsidiary; and





(ab)      "Vacation" has the meaning ascribed to it in section "4.6"
hereinbelow.



1.2                Interpretation. For the purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires:



(a)        the words "herein", "hereof" and "hereunder" and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, section or other subdivision of this Agreement;



(b)        any reference to an entity shall include and shall be deemed to be a
reference to any entity that is a permitted successor to such entity; and



(c)        words in the singular include the plural and words in the masculine
gender include the feminine and neuter genders, and vice versa.



 

Article 2
GENERAL SERVICES AND DUTIES OF THE CONSULTANT



2.1                General Services. During the Initial Term and during the
continuance of this Agreement the Company hereby agrees to retain the Consultant
as a consultant to the Company, and the Consultant hereby agrees to be subject
to the direction and supervision of, and to have the authority as is delegated
to the Consultant by, the Board of Directors consistent with such position, and
the Consultant also agrees to accept such position in order to provide such
related services as the Board of Directors shall, from time to time, reasonably
assign to the Consultant and as may be necessary for the ongoing maintenance and
development of the Company's various Business interests during the Initial Term
and during the continuance of this Agreement (collectively, the "General
Services"); it being expressly acknowledged and agreed by the Parties hereto
that the Consultant shall initially commit and provide to the Company the
General Services on a reasonably full-time basis during the Initial Term and
during the continuance of this Agreement for which the Company, as more
particularly set forth hereinbelow, hereby agrees to pay and provide to the
order and direction of the Consultant each of the proposed compensation amounts
as set forth in Articles "4" hereinbelow.



                       In this regard it is hereby acknowledged and agreed that
the Consultant shall be entitled to communicate with and shall rely upon the
immediate advice, direction and instructions of the President of the Company, or
upon the advice or instructions of such other director or officer of the Company
as the President of the Company shall, from time to time, designate in times of
the President's absence, in order to initiate, coordinate and implement the
General Services as contemplated herein subject, at all times, to the final
direction and supervision of the Board of Directors.



2.2                Additional duties respecting the General Services. Without in
any manner limiting the generality of the General Services to be provided as set
forth in section "2.1" hereinabove, it is hereby also acknowledged and agreed
that Consultant will, during the Initial Term and during the continuance of this
Agreement, devote a substantial part of the Consultant's consulting time to the
General Services of the Consultant as may be determined and required by the
Board of Directors of the Company for the performance of said General Services
faithfully, diligently, to the best of the Consultant's abilities and in the
best interests of the Company and, furthermore, that the Consultant's consulting
time will be prioritized at all times for the Company in that regard.



--------------------------------------------------------------------------------



- 5 -



2.3                Adherence to rules and policies of the Company. The
Consultant hereby acknowledges and agrees to abide by the reasonable rules,
regulations, instructions, personnel practices and policies of the Company and
any changes therein which may be adopted from time to time by the same as such
rules, regulations, instructions, personnel practices and policies may be
reasonably applied to the Consultant as a consultant of the Company.



 

Article 3
INITIAL TERM, RENEWAL AND TERMINATION



3.1                Effectiveness and Initial Term of the Agreement. The initial
term of this Agreement (the "Initial Term") is for a period of two years
commencing on July 1, 2007 (the "Effective Date"), however, is subject, at all
times, to the Company's prior receipt, if required, of Regulatory Approval from
each of the Regulatory Authorities to the terms and conditions of and the
transactions contemplated by this Agreement.



3.2                Renewal by the Company after the Initial Term. Subject at all
times to sections "3.3", "3.4", "3.5" and "5.3" hereinbelow, this Agreement
shall renew automatically if not specifically terminated in accordance with the
following provisions. The Company agrees to notify the Consultant in writing at
least 90 calendar days prior to the end of the Initial Term of its intent not to
renew this Agreement (the "Company's Non-Renewal Notice"). Should the Company
fail to provide a Company's Non-Renewal Notice this Agreement shall
automatically renew on a three-month to three-month term renewal basis after the
Initial Term until otherwise specifically renewed in writing by each of the
Parties hereto for the next three-month term of renewal or, otherwise,
terminated upon delivery by the Company of a corresponding and follow-up 90
calendar day Company's Non-Renewal Notice in connection with and within 90
calendar days prior to the end of any such three-month term renewal period. Any
such renewal on a three-month basis shall be on the same terms and conditions
contained herein unless modified and agreed to in writing by the Parties in
advance.



3.3                Termination without cause by the Consultant. Notwithstanding
any other provision of this Agreement, this Agreement may be terminated by the
Consultant at any time after the Effective Date and during the Initial Term and
during the continuance of this Agreement upon the Consultant's delivery to the
Company of prior written notice of its intention to do so (the "Notice of
Termination" herein) at least 30 calendar days prior to the effective date of
any such termination (the end of such 30-day period from such Notice of
Termination being the "Effective Termination Date" herein). In any such event
the Consultant's ongoing obligation to provide the General Services will
continue only until the Effective Termination Date and the Company's ongoing
obligation to provide and to pay to the Consultant all of the amounts otherwise
payable to the Consultant under Article "4" hereinbelow will continue only until
the Effective Termination Date.



3.4                Termination without cause by the Company. Notwithstanding any
other provision of this Agreement, this Agreement may be terminated by the
Company at any time after the Effective Date and during the Initial Term and
during the continuance of this Agreement upon the Company's delivery to the
Consultant of prior written notice of its intention to do so (the "Notice of
Termination" herein) at least 90 calendar days prior to the effective date of
any such termination (the end of such 90-day period from such Notice of
Termination being the "Effective Termination Date" herein). In any such event
the Consultant's ongoing obligation to provide the General Services will
immediately cease upon the date of the Notice of Termination, however, the
Company shall continue to be obligated to provide and to pay to the Consultant
all of the amounts otherwise payable to the Consultant under Article "4"
hereinbelow until the end of the entire Initial Term under this Agreement; such
ongoing compensation representing the Consultant's clear and unequivocal
severance for the early termination by the Company without cause of this
Agreement prior to the completion of the Initial Term.



--------------------------------------------------------------------------------



- 6 -



3.5                Termination for cause by any Party. Notwithstanding any other
provision of this Agreement, this Agreement may be terminated by any Party
hereto at any time upon written notice to the other Party of such Party's
intention to do so (the "Notice of Termination" herein) at least 30 calendar
days prior to the effective date of any such termination (the end of such 30-day
period from such Notice of Termination being the "Effective Termination Date"
herein), and damages sought, if:



(a)        the other Party fails to cure a material breach of any provision of
this Agreement within 21 calendar days from its receipt of written notice from
said Party (unless such material breach cannot be reasonably cured within said
21 calendar days and the other Party is actively pursuing to cure said material
breach);



(b)        the other Party is willfully non-compliant in the performance of its
respective duties under this Agreement within 21 calendar days from its receipt
of written notice from said Party (unless such willful non-compliance cannot be
reasonably corrected within said 21 calendar days and the other Party is
actively pursuing to cure said willful non-compliance);



(c)        the other Party commits fraud or serious neglect or misconduct in the
discharge of its respective duties hereunder or under the law; or



(d)        the other Party becomes adjudged bankrupt or a petition for
reorganization or arrangement under any law relating to bankruptcy, and where
any such involuntary petition is not dismissed within 21 calendar days.



                       

In any such event the Consultant's ongoing obligation to provide the General
Services will continue only until the Effective Termination Date and the Company
shall continue to pay to the Consultant all of the amounts otherwise payable to
the Consultant under Article "4" hereinbelow until the Effective Termination
Date.





3.6                Disability or death and Advance.

Notwithstanding any other provision of this Agreement, this Agreement may be
terminated at any time by any Party within 30 calendar days after the death or
disability of the Consultant, as a without fault termination (the resulting
effective date of any such termination being herein also the "Effective
Termination Date"). For the purposes of this Agreement the term "disability"
shall mean the Consultant shall have been unable to provide the General Services
contemplated under this Agreement for a period of 90 calendar days, whether or
not consecutive, during any 360 calendar day period, due to a physical or mental
disability. A determination of disability shall be made by a physician
satisfactory to both the Consultant and the Company; provided that if the
Consultant and the Company do not agree on a physician, the Consultant and the
Company shall each select a physician and these two together shall select a
third physician whose determination as to disability shall be binding on all
Parties. In the event that the Consultant's employment is terminated by death or
because of disability pursuant to this Agreement, the Company shall pay to the
estate of the Consultant or to the Consultant, as the case may be, all amounts
to which the Consultant would otherwise be entitled under Article "4"
hereinbelow until the Effective Termination Date.





--------------------------------------------------------------------------------



- 7 -



3.7                Effect of Termination. Terms of this Agreement relating to
accounting, payments, confidentiality, accountability for damages or claims and
all other matters reasonably extending beyond the terms of this Agreement and to
the benefit of the Parties hereto or for the protection of the Business
interests of the Company shall survive the termination of this Agreement, and
any matter of interpretation thereto shall be given a wide latitude in this
regard. In addition, and without limiting the foregoing, each of sections "3.3",
"3.4", "3.5", "3.6" and "5.3" hereinabove shall survive the termination of this
Agreement.



 

Article 4
COMPENSATION OF THE CONSULTANT



4.1                Fee. It is hereby acknowledged and agreed that the Consultant
shall render the General Services as defined hereinabove during the Initial Term
and during the continuance of this Agreement and shall thus be compensated from
the Effective Date of this Agreement to the termination of the same by way of
the payment by the Company to the Consultant, or to the further order or
direction of the Consultant as the Consultant may determine, in the Consultant's
sole and absolute discretion, and advise the Company of prior to such payment,
of the monthly fee of Cdn. $10,000.00 (in lawful money of Canada) plus any GST
and other applicable taxes payable thereon by the Company (collectively, the
"Fee"). All such Fees will be due and payable by the Company to the Consultant,
or to the further order or direction of the Consultant as the Consultant may
determine, in the Consultant's sole and absolute discretion, and advise the
Company of prior to any such Fee payment, bi-monthly and on or about the
fifteenth and thirtieth day of each month of the then monthly period of service
during the continuance of this Agreement.



4.2                Payment of Fee and status as a non-taxable consultant. It is
hereby also

acknowledged and agreed that the Consultant will be classified as a non-taxable
consultant of the Company for all purposes, such that all compensation which is
provided by the Company to the Consultant under this Agreement, or otherwise,
will be calculated on the foregoing and gross Fee basis and otherwise for which
no statutory taxes will first be deducted by the Company.





4.3                Increase in the Fee. It is hereby acknowledged that the
proposed Fee payments

under this Agreement were negotiated as between the Parties hereto in the
context of the stage of development of the Company existing as at the Effective
Date of this Agreement. Correspondingly, it is hereby acknowledged and agreed
that the Fee shall be reviewed and renegotiated at the request of either Party
on a reasonably consistent basis during the continuance of this Agreement and,
in the event that the Parties cannot agree, then the Fee shall be increased on
an annual basis by the greater of (i) 10% and (ii) the percentage which is the
average percentage of all increases to management salaries and fees within the
Company during the previous 12-month period. Any dispute respecting either the
effectiveness or magnitude of the final Fee hereunder shall be determined by
arbitration in accordance with Article "9" hereinbelow.





4.4                Bonus payments. It is hereby also acknowledged that the Board
of Directors shall, in good faith, consider the payment of reasonable industry
standard annual bonuses (each being a "Bonus") based upon the performance of the
Company and upon the achievement by the Consultant and/or the Company of
reasonable management objectives to be reasonably established by the Board of
Directors (after reviewing proposals with respect thereto defined by the
Consultant

and delivered to the Board of Directors by the Consultant at least 30 calendar
days before the beginning of the relevant year of the Company (or within 90
calendar days following the commencement of the Company's first calendar year
commencing on the Effective Date)). These management objectives shall consist of
both financial and subjective goals and shall be specified in writing by the
Board of Directors, and a copy shall be given to the Consultant prior to the
commencement of the applicable year. The payment of any such Bonus shall be
payable no later than within 120 calendar days of the ensuing year after any
calendar year commencing on the Effective Date. Any dispute respecting either
the effectiveness or the magnitude of any Bonus hereunder shall be determined by
arbitration in accordance with Article "9" hereinbelow.





--------------------------------------------------------------------------------



- 8 -



4.5                Reimbursement of Expenses. It is hereby acknowledged and
agreed that the Consultant shall also be reimbursed for all pre-approved, direct
and reasonable expenses actually and properly incurred by the Consultant for the
benefit of the Company (collectively, the "Expenses"); and which Expenses, it is
hereby acknowledged and agreed, shall be payable by the Company to the order,
direction and account of the Consultant as the Consultant may designate in
writing, from time to time, in the Consultant's sole and absolute discretion, as
soon as conveniently possible after the prior delivery by the Consultant to the
Company of written substantiation on account of each such reimbursable Expense.



4.6                Paid Vacation. It is hereby also acknowledged and agreed
that, during the continuance of this Agreement, the Consultant and Mr. Obara
shall be entitled to four weeks paid vacation (collectively, the "Vacation")
during each and every year during the continuance of this Agreement. In this
regard it is further understood hereby that the Consultant's entitlement to any
such paid Vacation during any year (including the initial year) during the
continuance of this Agreement will be subject, at all times, to the Consultant's
entitlement to only a pro rata portion of any such paid Vacation time during any
year (including the initial year) and to the effective date upon which this
Agreement is terminated prior to the end of any such year for any reason
whatsoever.



4.7                Options. Subject to the following and the provisions of
section "4.8" hereinbelow, and as soon as reasonably practicable after the
Effective Date hereof, it is hereby acknowledged and agreed that the Consultant
will be granted, or will have already been granted, subject to the rules and
policies of the Regulatory Authorities and applicable securities legislation,
the terms and conditions of the Company's existing stock option plan (the
"Option Plan") and the final determination of the Board of Directors, acting
reasonably, an incentive stock option or options (each being an "Option") for
the collective purchase of up to an aggregate of not less 500,000 common shares
of the Company (each an "Option Share"), at such fair market exercise price or
prices per Option Share as may be determined by the Board of Directors, from
time to time, in its sole and absolute discretion, and exercisable in each such
instance for a period of not less than 10 years from each date of grant, as the
case may be; and such further number of Options to acquire an equivalent number
of Option Shares of the Company as the Board of Directors may determine, in its
sole and absolute discretion; and which Option or Options will be exercisable
for such final exercise periods and at such final exercise price or prices per
Option Share as the Board of Directors may also determine, in its sole and
absolute discretion, from time to time after the Effective Date hereof.



                       It is hereby acknowledged that the initial Options
granted

under this Agreement were negotiated as between the Parties hereto in the
context of the stage of development of the Company existing as at the Effective
Date of this Agreement. Correspondingly, it is hereby acknowledged and agreed
that the number of Options granted by the Company to the Consultant hereunder
shall be reviewed and renegotiated at the request of either Party on a
reasonably consistent basis during the continuance of this Agreement and, in the
event that the Parties cannot agree, then the number of Options shall be
increased on an annual basis by the percentage which is the average percentage
of all increases to management stock options within the Company during the
previous 12-month period; and in each case on similar and reasonable exercise
terms and conditions. Any dispute respecting either the effectiveness or
magnitude of the final number and terms hereunder shall be determined by
arbitration in accordance with Article "9" hereinbelow.





--------------------------------------------------------------------------------



- 9 -



4.8                Options subject to the following provisions. In this regard,
and subject also to the following, it is hereby acknowledged and agreed that the
exercise of any such Options shall be subject, at all times, to such final
vesting and resale provisions as may then be contained in the Company's Option
Plan and as may be finally determined by the Board of Directors, acting
reasonably. Notwithstanding the foregoing, however, it is hereby also
acknowledged and agreed that, in the event that this Agreement is terminated in
accordance with either of sections "3.2", "3.3", "3.4" and "3.6" herein, such
portion of the within and remaining Options which shall have then vested and not
been exercised on the determined Effective Termination Date shall,
notwithstanding the remaining exercise period of the Option(s), then be
exercisable by the Consultant for a period of 90 calendar days following such
Effective Termination Date or otherwise. In this regard, and in accordance with
the terms and conditions of each final form of Option agreement, the Parties
hereby also acknowledge and agree that:



(a)        Registration of Option Shares under the Options: the Company shall
file with the United States Securities and Exchange Commission (the "SEC") a
registration statement on Form S-8 (the "Form S-8 Registration Statement")
within 90 calendar days after the Effective Date hereof covering the issuance of
all Option Shares of the Company underlying the then issued Options, and such
Form S-8 Registration Statement shall comply with all requirements of the United
States Securities Act of 1933, as amended (the "Securities Act"). In this regard
the Company shall use its best efforts to ensure that the Form S-8 Registration
Statement remains effective as long as such Options are outstanding, and the
Consultant fully understands and acknowledges that these Option Shares will be
issued in reliance upon the exemption afforded under the Form S-8 Registration
Statement which is available only if the Consultant acquires such Option Shares
for investment and not with a view to distribution. The Consultant is familiar
with the phrase "acquired for investment and not with a view to distribution" as
it relates to the Securities Act and the special meaning given to such term in
various releases of the United States Securities and Exchange Commission (the
"SEC");



(b)        Section 16 compliance: the Company shall ensure that all grants of
Options are made to ensure compliance with all applicable provisions of the
exemption afforded under Rule 16b-3 promulgated under the Securities and
Exchange Act of 1934, as amended (the "Exchange Act"). Without limiting the
foregoing, the Company shall have an independent committee of the Board of
Directors of the Company approve each grant of Options to the Consultant and, if
required, by the applicable Regulatory Authorities and the shareholders of the
Company. The Company shall file, on behalf of the Consultant, all reports
required to filed with the SEC pursuant to the requirements of Section 16(a)
under the Exchange Act and applicable rules and regulations;



(c)        Disposition of any Option Shares: the Consultant further acknowledges
and understands that, without in anyway limiting the acknowledgements and
understandings as set forth hereinabove, the Consultant agrees that the
Consultant shall in no event make any disposition of all or any portion of the
Option Shares which the Consultant may acquire hereunder unless and until:



(i)        there is then in effect a "Registration Statement" under the
Securities Act covering such proposed disposition and such disposition is made
in accordance with said Registration Statement; or



(ii)       (A) the Consultant shall have notified the Company of the proposed
disposition and shall have furnished the Company with a detailed statement of
the circumstances surrounding the proposed disposition, (B) the Consultant shall
have furnished the Company with an opinion of the Consultant's own counsel to
the effect that such disposition will not require registration of any such
Option Shares under the Securities Act and (C) such opinion of the Consultant's
counsel shall have been concurred in by counsel for the Company and the Company
shall have advised the Consultant of such concurrence; and



--------------------------------------------------------------------------------



- 10 -



(d)        Payment for any Option Shares: it is hereby further acknowledged and
agreed that, during the continuance of this Agreement, the Consultant shall be
entitled to exercise any Option granted hereunder and pay for the same by way of
the prior agreement of the Consultant, in the Consultant's sole and absolute
discretion, and with the prior knowledge of the Company, to settle any
indebtedness which may be due and owing by the Company under this Agreement in
payment for the exercise price of any Option Shares acquired thereunder. In this
regard, and subject to further discussion as between the Company and the
Consultant, together with the prior approval of the Board of Directors of the
Company and the establishment by the Company of a new Option Plan predicated
upon the same, it is envisioned that, when the Company is in a position to
afford the same, the Company may adopt certain additional "cashless exercise"
provisions respecting the granting and exercise of incentive stock options
during the continuance of this Agreement.



4.9                Benefits. It is hereby acknowledged and agreed that, during
the continuance of this Agreement, the Consultant shall be entitled to
participate fully in each of the Company's respective medical services plans and
management and employee benefits program(s) (collectively, the "Benefits").



 

Article 5
ADDITIONAL OBLIGATIONS OF THE CONSULTANT



5.1                Reporting. At such time or times as may be required by the
Board of Directors, acting reasonably, the Consultant will provide the Board of
Directors with such information concerning the results of the Consultant's
General Services and activities hereunder for the previous month as the Board of
Directors may reasonably require.



5.2                Opinions, reports and advice of the Consultant. The
Consultant acknowledges and agrees that all written and oral opinions, reports,
advice and materials provided by the Consultant to the Company in connection
with the Consultant's engagement hereunder are intended solely for the Company's
benefit and for the Company's uses only, and that any such written and oral
opinions, reports, advice and information are the exclusive property of the
Company. In this regard the Consultant covenants and agrees that the Company may
utilize any such opinion, report, advice and materials for any other purpose
whatsoever and, furthermore, may reproduce, disseminate, quote from and refer
to, in whole or in part, at any time and in any manner, any such opinion,
report, advice and materials in the Company's sole and absolute discretion. The
Consultant further covenants and agrees that no public references to the
Consultant or disclosure of the Consultant's role in respect of the Company may
be made by the Consultant without the prior written consent of the Board of
Directors in each specific instance and, furthermore, that any such written
opinions, reports, advice or materials shall, unless otherwise required by the
Board of Directors, be provided by the Consultant to the Company in a form and
with such substance as would be acceptable for filing with and approval by any
Regulatory Authority having jurisdiction over the affairs of the Company from
time to time.



--------------------------------------------------------------------------------



- 11 -



5.3                Consultant's business conduct. The Consultant warrants that
the Consultant shall conduct the business and other activities in a manner which
is lawful and reputable and which brings good repute to the Company, the
Company's business interests and the Consultant. In particular, and in this
regard, the Consultant specifically warrants to provide the General Services in
a sound and professional manner such that the same meets superior standards of
performance quality within the standards of the industry or as set by the
specifications of the Company. In the event that the Board of Directors has a
reasonable concern that the business as conducted by the Consultant is being
conducted in a way contrary to law or is reasonably likely to bring disrepute to
the business interests or to the Company's or the Consultant's reputation, the
Company may require that the Consultant make such alterations in the
Consultant's business conduct or structure, whether of management or Board
representation or employee or sub-licensee representation, as the Board of
Directors may reasonably require, in its sole and absolute discretion, failing
which the Company, in its sole and absolute discretion, may terminate this
Agreement upon prior written notice to the Consultant to do so (the "Notice of
Termination" herein) at least 30 calendar days prior to the effective date of
any such termination (the end of such 30-day period from such Notice of
Termination being the "Effective Termination Date" herein). In any such event
the Consultant's ongoing obligation to provide the General Services will
continue only until the Effective Termination Date and the Company shall
continue to pay to the Consultant all of the amounts otherwise payable to the
Consultant under Article "4" hereinabove until the Effective Termination. In the
event of any debate or dispute as to the reasonableness of the Board of
Directors' request or requirements, the judgment of the Board of Directors shall
be deemed correct until such time as the matter has been determined by
arbitration in accordance with Article "9" hereinbelow.



5.4                Right of ownership to the business and related Property. The
Consultant hereby acknowledges and agrees that any and all Company Business
interests, together with any products or improvements derived therefrom and any
trade marks or trade names used in connection with the same (collectively, the
"Property"), are wholly owned and controlled by the Company. Correspondingly,
neither this Agreement, nor the operation of the business contemplated by this
Agreement, confers or shall be deemed to confer upon the Consultant any interest
whatsoever in and to any of the Property. In this regard the Consultant hereby
further covenants and agrees not to, during or after the Initial Term and the
continuance of this Agreement, contest the title to any of the Property
interests, in any way dispute or impugn the validity of the Property interests
or take any action to the detriment of the Company's interests therein. The
Consultant acknowledges that, by reason of the unique nature of the Property
interests, and by reason of the Consultant's knowledge of and association with
the Property interests during the Initial Term and during the continuance of
this Agreement, the aforesaid covenant, both during the Initial Term of this
Agreement and thereafter, is reasonable and commensurate for the protection of
the legitimate business interests of the Company. As a final note, the
Consultant hereby further covenants and agrees to immediately notify the Company
of any infringement of or challenge to the any of the Property interests as soon
as the Consultant becomes aware of the infringement or challenge.



--------------------------------------------------------------------------------



- 12 -



                       

In addition, and for even greater certainty, the Consultant hereby assigns to
the Company the entire right, title and interest throughout the world in and to
all work performed, writings, formulas, designs, models, drawings, photographs,
design inventions, and other inventions, made, conceived, or reduced to practice
or authored by the Consultant or the Consultant's employees, either solely or
jointly with others, during the performance of this Agreement, or which are
made, conceived, or reduced to practice, or authored with the use of information
or materials of the Company either received or used by the Consultant during the
performance of this Agreement or any extension or renewal thereof. The
Consultant shall promptly disclose to the Company all works, writings, formulas,
designs, models, photographs, drawings, design inventions and other inventions
made, conceived or reduced to practice, or authored by the Consultant or the
Consultant's employees as set forth above. The Consultant shall sign, execute
and acknowledge, or cause to be signed, executed and acknowledged without cost
to Company or its nominees, patent, trademark or copyright protection throughout
the world upon all such works, writings, formulas, designs, models, drawings,
photographs, design inventions and other inventions; title to which the Company
acquires in accordance with the provisions of this section. The Consultant has
acquired or shall acquire from each of the Consultant's employees, if any, the
necessary rights to all such works, writings, formulas, designs, models,
drawings, photographs, design inventions and other inventions made by such
employees within the scope of their employment by the Consultant in performing
the General Services under this Agreement. The Consultant shall obtain the
cooperation of each such employee to secure to the Company or its nominees the
rights to such works, writings, formulas, designs, models, drawings,
photographs, design inventions and other inventions as the Company may acquire
in accordance with the provisions of this section. The work performed and the
information produced under this Agreement are works made for hire as defined in
17 U.S.C. Section 101.





 

Article 6
ADDITIONAL OBLIGATIONS OF THE PARTIES



6.1                No conflict, no competition and non-circumvention. During the
continuance of this Agreement neither Party hereto shall engage in any business
or activity which reasonably may detract from or conflict with that Party's
respective duties and obligations to the other Party as set forth in this
Agreement without the prior written consent of the other Party hereto. In
addition, during the continuance of this Agreement, and for a period of at least
one year following the termination of this Agreement in accordance with either
of sections "3.2", "3.3", "3.4", "3.5", "3.6" or "5.3" hereunder, the Consultant
and Mr. Obara shall not engage in any uranium exploration or development
business or activity whatsoever which reasonably may be determined by the Board
of Directors, in its sole and absolute discretion, to compete with any portion
of the Company's various Business interests as contemplated hereby without the
prior written consent of the Company. Furthermore, each of the Parties hereby
acknowledges and agrees, for a period of at least one year following the
termination of this Agreement in accordance with either of sections "3.2",
"3.3", "3.4", "3.5", "3.6" or "5.3" hereunder, not to initiate any contact or
communication directly with either of the other Party or any of its respective
subsidiaries, as the case may be, together with each of the other Party's
respective directors, officers, representatives, agents or employees, without
the prior written consent of the other Party hereto and, notwithstanding the
generality of the foregoing, further acknowledges and agrees, even with the
prior written consent of the other Party to such contact or communication, to
limit such contact or communication to discussions outside the scope of any
confidential information (as hereinafter determined). For the purposes of the
foregoing the Parties hereby recognize and agree that a breach a Party of any of
the covenants herein contained would result in irreparable harm and significant
damage to the other Party that would not be adequately compensated for by
monetary award. Accordingly, each of the Parties agrees that, in the event of
any such breach, in addition to being entitled as a matter of right to apply to
a Court of competent equitable jurisdiction for relief by way of restraining
order, injunction, decree or otherwise as may be appropriate to ensure
compliance with the provisions hereof, a Party will also be liable to the other
Party hereto, as liquidated damages, for an amount equal to the amount received
and earned by that Party as a result of and with respect to any such breach. The
Parties hereby acknowledge and agree that if any of the aforesaid restrictions,
activities, obligations or periods are considered by a Court of competent
jurisdiction as being unreasonable, the Parties agree that said Court shall have
authority to limit such restrictions, activities or periods as the Court deems
proper in the circumstances. In addition, the Parties further acknowledge and
agree that all restrictions or obligations in this Agreement are necessary and
fundamental to the protection of their respective business interests and are
reasonable and valid, and all defenses to the strict enforcement thereof by the
Parties are hereby waived.



--------------------------------------------------------------------------------



- 13 -



6.2                Confidentiality. Each Party will not, except as authorized or
required by its respective duties and obligations hereunder, reveal or divulge
to any person, company or entity any information concerning the respective
organization, business, finances, transactions or other affairs of the other
Party hereto, or of any of the other Party's respective subsidiaries, which may
come to the Party's knowledge during the continuance of this Agreement, and each
Party will keep in complete secrecy all confidential information entrusted to
the Party and will not use or attempt to use any such information in any manner
which may injure or cause loss either directly or indirectly to the other
Party's respective business interests. This restriction will continue to apply
after the termination of this Agreement without limit in point of time but will
cease to apply to information or knowledge which may come into the public
domain.



6.3                Compliance with applicable laws. Each Party will comply with
all U.S., Canadian and foreign laws, whether federal, provincial or state,
applicable to its respective duties and obligations hereunder and, in addition,
hereby represents and warrants that any information which the Party may provide
to any person or company hereunder will, to the best of the Party's knowledge,
information and belief, be accurate and complete in all material respects and
not misleading, and will not omit to state any fact or information which would
be material to such person or company.



 

Article 7
INDEMNIFICATION AND LEGAL PROCEEDINGS



7.1                Indemnification. The Parties hereto hereby each agree to
indemnify and save harmless the other Party hereto and including, where
applicable, their respective subsidiaries and affiliates and each of their
respective directors, officers, employees and agents (each such party being an
"Indemnified Party") harmless from and against any and all losses, claims,
actions, suits, proceedings, damages, liabilities or expenses of whatever nature
or kind and including, without limitation, any investigation expenses incurred
by any Indemnified Party, to which an Indemnified Party may become subject by
reason of the terms and conditions of this Agreement.



7.2                No indemnification. This indemnity will not apply in respect
of an Indemnified Party in the event and to the extent that a Court of competent
jurisdiction in a final judgment shall determine that the Indemnified Party was
grossly negligent or guilty of willful misconduct.



7.3                Claim of indemnification. The Parties hereto agree to waive
any right they might have of first requiring the Indemnified Party to proceed
against or enforce any other right, power, remedy, security or claim payment
from any other person before claiming this indemnity.



7.4                Notice of claim. In case any action is brought against an
Indemnified Party in respect of which indemnity may be sought against either of
the Parties hereto, the Indemnified Party will give both Parties hereto prompt
written notice of any such action of which the Indemnified Party has knowledge
and the relevant Party will undertake the investigation and defense thereof on
behalf of the Indemnified Party, including the prompt employment of counsel
acceptable to the Indemnified Party affected and the relevant Party and the
payment of all expenses. Failure by the Indemnified Party to so notify shall not
relieve the relevant Party of such relevant Party's obligation of
indemnification hereunder unless (and only to the extent that) such failure
results in a forfeiture by the relevant Party of substantive rights or defenses.



7.5                Settlement. No admission of liability and no settlement of
any action shall be made without the consent of each of the Parties hereto and
the consent of the Indemnified Party affected, such consent not to be
unreasonable withheld.



--------------------------------------------------------------------------------



- 14 -



7.6                Legal proceedings. Notwithstanding that the relevant Party
will undertake the investigation and defense of any action, an Indemnified Party
will have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
will be at the expense of the Indemnified Party unless:



(a)        such counsel has been authorized by the relevant Party;



(b)        the relevant Party has not assumed the defense of the action within a
reasonable period of time after receiving notice of the action;



(c)        the named parties to any such action include that any Party hereto
and the Indemnified Party shall have been advised by counsel that there may be a
conflict of interest between any Party hereto and the Indemnified Party; or



(d)        there are one or more legal defenses available to the Indemnified
Party which are different from or in addition to those available to any Party
hereto.



7.7                Contribution. If for any reason other than the gross
negligence or bad faith of the Indemnified Party being the primary cause of the
loss claim, damage, liability, cost or expense, the foregoing indemnification is
unavailable to the Indemnified Party or insufficient to hold them harmless, the
relevant Party shall contribute to the amount paid or payable by the Indemnified
Party as a result of any and all such losses, claim, damages or liabilities in
such proportion as is appropriate to reflect not only the relative benefits
received by the relevant Party on the one hand and the Indemnified Party on the
other, but also the relative fault of relevant Party and the Indemnified Party
and other equitable considerations which may be relevant. Notwithstanding the
foregoing, the relevant Party shall in any event contribute to the amount paid
or payable by the Indemnified Party, as a result of the loss, claim, damage,
liability, cost or expense (other than a loss, claim, damage, liability, cost or
expenses, the primary cause of which is the gross negligence or bad faith of the
Indemnified Party), any excess of such amount over the amount of the fees
actually received by the Indemnified Party hereunder.



 

Article 8
FORCE MAJEURE



8.1                Events. If either Party hereto is at any time either during
this Agreement or thereafter prevented or delayed in complying with any
provisions of this Agreement by reason of strikes, walk-outs, labour shortages,
power shortages, fires, wars, acts of God, earthquakes, storms, floods,
explosions, accidents, protests or demonstrations by environmental lobbyists or
native rights groups, delays in transportation, breakdown of machinery,
inability to obtain necessary materials in the open market, unavailability of
equipment, governmental regulations restricting normal operations, shipping
delays or any other reason or reasons beyond the control of that Party, then the
time limited for the performance by that Party of its respective obligations
hereunder shall be extended by a period of time equal in length to the period of
each such prevention or delay.



8.2                Notice. A Party shall within three calendar days give notice
to the other Party of each event of force majeure under section "8.1"
hereinabove, and upon cessation of such event shall furnish the other Party with
notice of that event together with particulars of the number of days by which
the obligations of that Party hereunder have been extended by virtue of such
event of force majeure and all preceding events of force majeure.



 

 



--------------------------------------------------------------------------------



- 15 -



Article 9
ARBITRATION



9.1                Matters for arbitration. Except for matters of indemnity or
in the case of urgency to prevent material harm to a substantive right or asset,
the Parties agree that all questions or matters in dispute with respect to this
Agreement shall be submitted to arbitration pursuant to the terms hereof. This
provision shall not prejudice a Party from seeking a Court order or assistance
to garnish or secure sums or to seek summary remedy for such matters as counsel
may consider amenable to summary proceedings.



9.2                Notice. It shall be a condition precedent to the right of any
Party to submit any matter to arbitration pursuant to the provisions hereof that
any Party intending to refer any matter to arbitration shall have given not less
than five business days' prior written notice of its intention to do so to the
other Parties together with particulars of the matter in dispute. On the
expiration of such five business days the Party who gave such notice may proceed
to refer the dispute to arbitration as provided for in section "9.3"
hereinbelow.



9.3                Appointments. The Party desiring arbitration shall appoint
one arbitrator, and shall notify the other Parties of such appointment, and the
other Parties shall, within five business days after receiving such notice,
appoint an arbitrator, and the two arbitrators so named, before proceeding to
act, shall, within five business days of the appointment of the last appointed
arbitrator, unanimously agree on the appointment of a third arbitrator, to act
with them and be chairperson of the arbitration herein provided for. If the
other Parties shall fail to appoint an arbitrator within five business days
after receiving notice of the appointment of the first arbitrator, and if the
two arbitrators appointed by the Parties shall be unable to agree on the
appointment of the chairperson, the chairperson shall be appointed in accordance
with the Arbitration Act. Except as specifically otherwise provided in this
section, the arbitration herein provided for shall be conducted in accordance
with such Arbitration Act. The chairperson, or in the case where only one
arbitrator is appointed, the single arbitrator, shall fix a time and place for
the purpose of hearing the evidence and representations of the Parties, and the
chairperson shall preside over the arbitration and determine all questions of
procedure not provided for by the Arbitration Act or this section. After hearing
any evidence and representations that the Parties may submit, the single
arbitrator, or the arbitrators, as the case may be, shall make an award and
reduce the same to writing, and deliver one copy thereof to each of the Parties.
The expense of the arbitration shall be paid as specified in the award.



9.4                Award. The Parties agree that the award of a majority of the
arbitrators, or in the case of a single arbitrator, of such arbitrator, shall be
final and binding upon each of them.



 

Article 10
GENERAL PROVISIONS



10.1              Entire agreement. This Agreement constitutes the entire
agreement to date between the Parties hereto and supersedes every previous
agreement, expectation, negotiation, representation or understanding, whether
oral or written, express or implied, statutory or otherwise, between the Parties
with respect to the subject matter of this Agreement.



10

.2              No assignment. This Agreement may not be assigned by any Party
hereto except with the prior written consent of the other Parties.





10.3              Notice. Each notice, demand or other communication required or
permitted to be given under this Agreement shall be in writing and shall be sent
by prepaid registered mail deposited in a recognized post office and addressed
to the Party entitled to receive the same, or delivered to such Party, at the
address for such Party specified on the front page of this Agreement. The date
of receipt of such notice, demand or other communication shall be the date of
delivery thereof if delivered, or, if given by registered mail as aforesaid,
shall be deemed conclusively to be the third business day after the same shall
have been so mailed, except in the case of interruption of postal services for
any reason whatsoever, in which case the date of receipt shall be the date on
which the notice, demand or other communication is actually received by the
addressee. Any Party may at any time and from time to time notify the other
Parties in writing of a change of address and the new address to which notice
shall be given to it thereafter until further change.



--------------------------------------------------------------------------------



- 16 -



10.4              Time of the essence. Time will be of the essence of this
Agreement.



10.5              Enurement. This Agreement will enure to the benefit of and
will be binding upon the Parties hereto and their respective heirs, executors,
administrators and assigns.



10.6              Currency. Unless otherwise stipulated, all payments required
to be made pursuant to the provisions of this Agreement and all money amount
references contained herein are in lawful currency of the United States.



10

.7              Further assurances. The Parties will from time to time after the
execution of this Agreement make, do, execute or cause or permit to be made,
done or executed, all such further and other acts, deeds, things, devices and
assurances in law whatsoever as may be required to carry out the true intention
and to give full force and effect to this Agreement.





10.8              Representation and costs. It is hereby acknowledged by each of
the Parties hereto that Lang Michener LLP, Lawyers - Patent & Trade Mark Agents,
acts solely for the Company, and, correspondingly, that the Consultant has been
required by each of Lang Michener LLP and the Company to obtain independent
legal advice with respect to its review and execution of this Agreement. In
addition, it is hereby further acknowledged and agreed by the Parties hereto
that Lang Michener LLP, and certain or all of its principal owners or
associates, from time to time, may have both an economic or shareholding
interest in and to Company and/or a fiduciary duty to the same arising from
either a directorship, officership or similar relationship arising out of the
request of the Company for certain of such persons to act in a similar capacity
while acting for the Company as counsel. Correspondingly, and even where, as a
result of this Agreement, the consent of each Party hereto to the role and
capacity of Lang Michener LLP, and its principal owners and associates, as the
case may be, is deemed to have been received, where any conflict or perceived
conflict may arise, or be seen to arise, as a result of any such capacity or
representation, each Party hereto acknowledges and agrees to, once more, obtain
independent legal advice in respect of any such conflict or perceived conflict
and, consequent thereon, Lang Michener LLP, together with any such principal
owners or associates, as the case may be, shall be at liberty at any time to
resign any such position if it or any Party hereto is in any way affected or
uncomfortable with any such capacity or representation. Each Party to this
Agreement will also bear and pay its own costs, legal and otherwise, in
connection with its respective preparation, review and execution of this
Agreement and, in particular, that the costs involved in the preparation of this
Agreement, and all documentation necessarily incidental thereto, by Lang
Michener LLP, shall be at the cost of the Company.



10.9              Applicable law. The situs of this Agreement is Vancouver,
British Columbia, Canada, and for all purposes this Agreement will be governed
exclusively by and construed and enforced in accordance with the laws and Courts
prevailing in the Province of British Columbia, Canada, and the federal laws of
Canada applicable therein.



10.10            Severability and construction. Each Article, section,
paragraph, term and provision of this Agreement, and any portion thereof, shall
be considered severable, and if, for any reason, any portion of this Agreement
is determined to be invalid, contrary to or in conflict with any applicable
present or future law, rule or regulation in a final unappealable ruling issued
by any court, agency or tribunal with valid jurisdiction in a proceeding to
which any Party hereto is a party, that ruling shall not impair the operation
of, or have any other effect upon, such other portions of this Agreement as may
remain otherwise intelligible (all of which shall remain binding on the Parties
and continue to be given full force and effect as of the date upon which the
ruling becomes final).



--------------------------------------------------------------------------------



- 17 -



10.11            Captions. The captions, section numbers and Article numbers
appearing in this Agreement are inserted for convenience of reference only and
shall in no way define, limit, construe or describe the scope or intent of this
Agreement nor in any way affect this Agreement.



10.12            Counterparts. This Agreement may be signed by the Parties
hereto in as many counterparts as may be necessary, and via facsimile if
necessary, each of which so signed being deemed to be an original and such
counterparts together constituting one and the same instrument and,
notwithstanding the date of execution, being deemed to bear the Effective Date
as set forth on the front page of this Agreement.



10.13            No partnership or agency. The Parties have not created a
partnership and nothing contained in this Agreement shall in any manner
whatsoever constitute any Party the partner, agent or legal representative of
the other Parties, nor create any fiduciary relationship between them for any
purpose whatsoever.



10.14            Consents and waivers. No consent or waiver expressed or implied
by either Party in respect of any breach or default by the other in the
performance by such other of its obligations hereunder shall:



(a)        be valid unless it is in writing and stated to be a consent or waiver
pursuant to this section;



(b)        be relied upon as a consent to or waiver of any other breach or
default of the same or any other obligation;



(c)        constitute a general waiver under this Agreement; or



(d)        eliminate or modify the need for a specific consent or waiver
pursuant to this section in any other or subsequent instance.



 

                       IN WITNESS WHEREOF the Parties hereto have hereunto set
their respective hands and seals as at the Effective Date as hereinabove
determined.



The COMMON SEAL of
URANIUM ENERGY CORP.,
the Company herein, was hereunto affixed
in the presence of:

        /s/ Amir Adnani
______________________________
Auth orized Signatory



)
)
)
)
)
)
)
)
)




(C/S)



 



--------------------------------------------------------------------------------



- 18 -



 

The COMMON SEAL of
OBARA BUILDERS LTD.,
the Consultant herein, was hereunto affixed
in the presence of:

       /s/ Pat Obara
______________________________
Authorized Signatory



)
)
)
)
)
)
)
)
)




(C/S)



__________